Order entered December 8, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00035-CR
                                     No. 05-17-00036-CR

                             DAVID EDRIC KROPF, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 416-81382-2012 & 416-82049-2014

                                           ORDER
       We REINSTATE these appeals.

       When appellant failed to provide us with written verification that he had requested the

reporter’s record, we ordered the appeals submitted without the reporter’s record. In August, we

abated these appeals for a hearing to determine why appellant’s brief had not been filed. On

November 16, 2017, we received the trial court’s findings of fact. We ADOPT the trial court’s

finding that (1) appellant appeared at a hearing on November 16, 2017, accompanied by

appellate counsel; and (2) appellant announced he did not wish to proceed with the appeals.
       We ORDER these appeals submitted without briefs as of the date of this order to a panel

consisting of Justices Lang, Brown, and Whitehill. See TEX. R. APP. P. 37.3(c), 38.8(b)(4). An

opinion will issue in due course.

                                                  /s/    LANA MYERS
                                                         JUSTICE